Citation Nr: 0125655	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and co-worker


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has verified active service from December 1987 to 
May 1994.  In addition to this period of active service, the 
veteran served on active duty for eight years and three 
months prior to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Wilmington, Delaware.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's symptoms of lumbosacral strain are 
manifested by moderate limited motion on forward flexion, 
slight limitation of lateral motion, and tenderness in his 
mid lumbar region.

4.  The veteran does not have muscle spasm on extreme forward 
bending, listing of the whole spine to the opposite side, 
loss of lateral position with osteoarthritic changes or 
irregularity of joint space, or abnormal mobility.

5.  The veteran has not been hospitalized frequently or for 
long periods of time due to his lumbosacral strain.  The 
veteran's lumbosacral strain has not markedly interfered with 
his ability to perform his job or retain his employment as a 
materials handler.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000 and 2001); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.124a, Diagnostic Codes 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, the veteran complained of back problems while 
in service in June to July 1990.  Recurrent back pain was 
noted during his separation physical in May 1994.  He became 
service connected for lumbosacral strain in May 1994 at 10 
percent disability.  The rating was increased to 20 percent 
by rating decision dated in July 1998.  The veteran has 
received treatment for his back from VA exclusively since he 
was discharged from the service.  

VA outpatient records indicate that the veteran presented for 
treatment in November 1999.  He reported that he had strained 
his back about four days earlier.  He complained of pain in 
his left lumbosacral area.  He denied radiation to his legs.  
Forward flexion was limited secondary to complaints of pain 
at his low back.  Lateral flexion was intact bilaterally.  
Extension was 10 degrees.  Straight leg raising was positive 
for the left lower extremity at about 30 degrees.  Straight 
leg raising was negative for the right lower extremity.  He 
was negative for pain with knee extension while sitting.  
Patellar/Achilles reflexes were +2.  Motor strength was 5/5 
bilaterally for lower extremities.  Heel/toe walk was intact.  
The physician noted that the veteran had gained 20 pounds 
since May and had been unemployed during the weight gain.  
The doctor encouraged the veteran to start a regular exercise 
program.

In June 2000, the veteran complained of back pain on and off 
for a couple of weeks.  He reported that he had chronic back 
pain since 1989, weight gain between 60 and 80 pounds over 
the last ten years, and no exercise.  Physical examination 
revealed mild pain with forward flexion, full range of motion 
with lateral extension and extension.  No muscle spasm was 
palpated.   In July 2000, the veteran complained that his low 
back pain had worsened.  He reported that the pain was worse 
in the early morning and he had difficulty getting out of 
bed.  He described the pain as radiating down the posterior 
thighs to the level of the knee at times.  He denied numbness 
or tingling.  Physical examination revealed no edema in the 
lower extremities.  Forward flexion was to approximately 60 
degrees, then limited by pain across his back.  The veteran 
refused to extend, as he explained, "it will hurt too 
much."  Lateral flexion was intact bilaterally.  Rotation 
left and right was intact.  Patellar/Achilles reflexes were 
+2.  Straight leg raising was to approximately 45 degrees.  
At that point the veteran complained of left sided back pain 
and pain in his hamstrings.  The pertinent assessment was low 
back pain.  The physician suggested that the veteran 
participate in physical therapy.

In November 2000, the veteran presented, complaining of low 
back pain and spasm across his lower back.  He stated that it 
was difficult to get out of bed in the morning because of 
stiffness; he had to roll out of bed.  He denied pain or 
tingling radiating to his lower extremities.  Upon physical 
examination, the examiner appreciated no spasm.  Forward 
flexion was to approximately 60 degrees, then limited by pain 
across his back.  Extension was to approximately 15 degrees.  
Lateral flexion was intact bilaterally.  Rotation was intact 
on left and right.  Patellar/Achilles reflexes were +2.  
Straight leg raising was to approximately 60 degrees, then 
there was pain across the low back.  The assessment was low 
back pain.  The plan included consulting physical therapy at 
the veteran's request, essential weight loss, and prescribed 
pain relievers.  The examiner noted that the veteran had 
gained seven pounds in the past six months.

The veteran underwent a Physical Medicine and Rehabilitation-
electromyograph consultation in November 2000.  The veteran 
reported that he is a material handler.  He indicated that 
the work was 'nothing physical,' rather, it was a walking 
job.  Historically, since 1989, he has experienced back pain 
on and off.  This changed nine months ago when the pain 
became constant.  The pain level is 10/10 at its worst, when 
he bends and wakes up from sleep in the morning.  He reported 
that he had been in physical therapy bi-weekly since August 
2000.  Presently, he reported going once a month with 
improved mobility.  He had also joined a health spa.  
Physical examination revealed no spine deformity.  He had no 
atrophy of back muscles.  There was no significant 
muscle/soft tissue tightness or spinous/bony prominence 
tenderness.  Range of motion of the cervical and lumbosacral 
spine was not painful except on forward bending of the spine.  
Range of motion was 85 percent of normal.  Straight leg 
raising was to 80 degrees left with back pulling.  Strength 
of lower extremities was 5/5 bilaterally.  Range of motion of 
the hips was not painful with flexion limited to 90 degrees.  
Sensation to pin was intact bilaterally in the lower 
extremities.  Knee jerk and ankle jerk were ++ equally active 
bilaterally.  The veteran reported no bowel or bladder loss 
of control.  A CT of the lumbar spine from 1994 was reviewed.  
The CT was interpreted to show a ligamentum flava prominence 
12-2 14-4 14-5 with general bulging of discs in those levels.  
The assessment was chronic low back pain with evidence of 
thickening of ligamentum flava multiple level with limited 
range of motion of the spine and hips.  The examiner stated 
that the veteran was unable to perform heavy duty work, but 
was capable of independent basic self-care.  The examiner 
recommended physical modalities for back pain, low back 
exercise program to improve range of motion, flexibility, and 
strength, and a general conditioning exercise program.  The 
examiner also gave home exercise program instructions.

The veteran underwent a physical therapy evaluation in 
December 2000.  The veteran provided a medical history 
essentially the same as previously given.  He indicated that 
his symptoms were amplified with any foreign body 
motion/activity, any heavy lifting greater than 10 pounds, 
driving or sitting for longer than an hour, getting in or out 
of a car and bed, and by coughing.  He reported that the pain 
was worse in the morning, but does not wake him up from 
sleep.  Low back pain is partially attenuated with standing 
activities and changing position/avoiding prolonged 
positions.  The veteran reported that his pain level is often 
10/10 and sometimes 0/10 on a 0 (no pain) to 10 (worst pain 
possible) scale.  The veteran indicated that his job was 
supervisor material handler and it entailed primarily walking 
around and occasional lifting of 10-pound items for truck 
loading.

The veteran had a protuberant abdomen, a left lateral shift 
in standing that disappeared in prone position, moderate 
increased lumbar lordosis, and anterior pelvic tilt.  Forward 
flexion was limited to 50 percent by low back pain, greater 
on the left than the right, with deviation to the left.  
Extension was full with left low back pain at the end range.  
There was no peripheralization.  Right side bending was full 
and pain free.  Left side bending was limited to 75 degrees 
by left low back pain.  Sensation in the lower extremities 
was intact bilaterally.  Deep tendon reflexes in the lower 
extremities were symmetrically active bilaterally.  Myotomes 
were intact bilaterally in the lower extremities.  Gastroc 
flexibility was 10 on the left and on the right.  Hamstring 
flexibility could not be assessed because of limiting low 
back pain.  Strength assessments were based on a 0 to 5 
scale.  Strength assessments were as follows: extensor 
hallucis longus 5/5 bilaterally, right tibia anterior to L4 
was 5/5 bilaterally, peroneals to S1 were 5/5 bilaterally, 
gastroc/sol-S1 was 5/5 bilaterally, quadriceps to L3 were 5/5 
bilaterally, iliopsoas to L1/2 were five on the right and 4 
on the left with low back pain present, gluteus medius was 
5/5 bilaterally, and lower abdominal was 3+ on the right and 
5 on the left.

Palpation indicated thrombotic thrombocytopenic purpura over 
left multifidus and spinous process L4-S1, and moderate 
muscle holding left lumbar paraspinals.  Straight leg raising 
for dural tension was negative bilaterally for lower 
extremities.  Lower back pain was present at 55 degrees b/1.  
Hip Scour, FABER, repeated motions, and leg length 
discrepancy tests were all negative.  The assessment was 
lumbar motion segment dysfunction consistent with moderately 
progressed lumbar disc disease possibly from symptomatic 
intraannular lesions and associated facet irrigation, greater 
on the left than the right, as well as myofascial irrigation.  
No neural compromise from compressive disc lesion appeared at 
that time.  The examiner concluded that the veteran could 
benefit from a course of structured outpatient physical 
therapy for low back mobility exercise, lower abdominal 
stabilization exercise, bilateral lower extremity flexibility 
exercise, modified McKenzie techniques, general conditioning 
exercises, and modalities.

The veteran engaged in physical therapy in January and 
February 2001.  On the veteran's first two January visits, he 
had no new complaints and he tolerated the treatment without 
increased symptoms.  On the third January visit, he reported 
that he fell on the ice earlier in the week.  He tolerated 
the treatment without an increase in symptoms.  On his first 
visit in February, the veteran had no new complaints and 
tolerated the treatment without increased symptoms.  On the 
second visit in February, the veteran indicated continued low 
back pain, more on some days than others.  He reported 
increased stiffness and low back pain in the morning.  He 
stated that he lifts at work by bending his trunk forward and 
reaching frequently.  He is only able to tolerate 30 minutes 
of sitting.  He was using a lumbar pillow at home and has an 
extra firm mattress.  He tolerated treatment without 
increased symptoms.
On his last visit in February, the veteran reported that the 
cold weather made his low back more stiff and sore in the 
morning.  He also stated that he was performing his home 
exercise program in comfortable range.  The veteran tolerated 
the treatment without increased symptoms.

The veteran underwent a VA examination in August 2000.  The 
medical history indicated that the veteran first injured his 
back in 1989 when he and a shipmate were moving a cooler.  
The veteran reported that his back pain was in the mid-lumbar 
region.  It initially occurred every three to five months, 
but over the years has become more frequent until this year 
when it became constant on a daily basis.  The pain is 
localized more into the left lower back and occasionally into 
the left buttock and thigh.  The veteran indicated no other 
lower extremity pain, or sensory disturbance, or lower 
extremity weakness.  His back feels weak.  The veteran 
disclosed that because of his symptoms, he is unable to lift 
or run and is very limited in a variety of daily activities.  
He indicated that the pain is aggravated when he first gets 
up after being inactive.  He uses several medications for his 
back pain and a topical analgesic balm.

Physical examination revealed a normal contour of the lumbar 
spine.  Station and gait were normal.  Motion of the 
lumbosacral spine was to 65 degrees of forward flexion.  
Extension was 20 degrees.  Bending to the right was 25 
degrees and bending to the left was 25 degrees. There was 
mild tenderness in the middle of the mid lumbar area going 
over towards the left paraspinal muscles.  The patellar 
reflexes were +2, right equal to left.  Achilles reflexes 
were also +2, right equal to left.  There was no lower 
extremity motor weakness or sensory deficit to touch.  The 
straight leg raising, as a sitting root maneuver, was 
negative to 85 degrees right and left.  X-rays of the 
lumbosacral spine were interpreted to be normal.  
Specifically, the height of the lumbovertebral bodies and the 
intervertebral spine were preserved; the pedicles were 
intact.  There was no evidence of spondylolysis or 
spondylolisthesis.  The diagnostic impression was chronic 
back strain; this condition would cause a mild to moderate 
degree of impairment of function in stressful use of the 
lower back.

The veteran underwent a VA examination in February 2001.  The 
examiner incorporated the medical history from the August 
2000 examination by reference.  The medical history since 
then indicates that the veteran's back pain was still daily, 
averaging an 8/10.  The veteran reported the pain increases 
to 15-20/10 during flare-ups, which may occur every two weeks 
and may last three or four days.  The pain remains in the 
left lower back and may radiate down to the back of the 
thighs, more on the left than the right, as low as the knees.  
The veteran reported that he must take off from work about 10 
days per year due to back pain flare-ups.  He did not 
describe any lower extremity numbness or weakness, but does 
feel that his back is weak.  He stated that he used to be 
able to lift 140 pounds at work, but now he has difficulty 
bending down and is not able to lift more than 50 pounds at 
work.  

He continues to work as a material handler, working 12-hour 
shifts with 2 days on-one day off-2 days on.  He experiences 
stiffness most of the time and easy fatigability.  He gave up 
working out at a gym about 12 to 18 months ago because of 
increased back pain with his workouts.  He also gave up 
running activities.  Chiropractic treatment and physical 
therapy have provided temporary relief.  He has taken a 
variety of medications and experienced some side effects, 
including a sleepy sensation, a feeling that his blood 
pressure has rose, and occasional nose bleeds.  He indicated 
that driving a stick shift vehicle was difficult during 
flare-ups due to pain in his left thigh.  He also has 
difficulty putting on his socks in the morning because of 
difficulty bending forward.

Physical examination revealed a normal contour of the lumbar 
spine.  Forward flexion was 50 degrees.  Extension was 20 
degrees.  Right bending was 20 degrees and left bending was 
20 degrees.  The veteran reported some pain with the end 
range of motion in all directions.  There was mild tenderness 
in the left mid lumbar region.  The straight leg raising as a 
sitting maneuver was negative to 85 degrees on the right.  At 
85 degrees on the left, the veteran reported some left lower 
back pain.  The patellar reflexes were +2 on the right and on 
the left.  The Achilles reflexes were also +2 on the right 
and left.  Motor and sensory functions were intact in both 
lower extremities.  X-rays from August 2000 were reviewed.  
The diagnostic impression was chronic low back strain.

The examining physician reiterated that he had noted the 
veteran's complaints of pain, weakness, stiffness, and 
fatigability.  The examiner expressed some uncertainty 
regarding the veteran's lack of endurance, since he is able 
to work 12-hour shifts.  The examiner reiterated that he 
noted the veteran's treatments and side effects from 
medication; he also reviewed the severity, frequency, and 
duration of the veteran's flare-ups.  Increased stress was 
noted as a precipitating factor; rest and medication were 
noted as alleviating factors.  The examining physician was 
unable to quantitate any additional limitation of motion or 
impairment of function during flare-ups; however, he was able 
to estimate that there would be a significant degree of 
increase in both factors.  The examiner also noted that the 
flare-ups necessitated time off from work.  Range of motion 
was active and was not painful until the end range.  It was 
not possible to perform passive range of motion of the lower 
back.  

The examiner stated that quantitating any additional 
limitation of range of motion or spinal function due to pain, 
fatigue, weakness, or endurance following repetitive use or 
flare-ups was not possible.  The examining physician 
concluded that the greatest functional impairments were 
bending and lifting activities.  The only objective evidence 
of painful motion was the limitations noted.  The examiner 
noted that muscle spasm and tenderness were absent; weakness 
was not measurable.  No postural abnormalities or deformities 
were observed.  In light of the observations and factors 
discussed in the examination report, the examining physician 
concluded that the veteran's condition would cause a mild to 
moderate degree of impairment of function in stressful use of 
the lower back, especially in times of flare-up.

A letter from the United States Postal Service to the 
veteran, dated in March 1998, stated that he was ineligible 
for the Mail Processor position because he was unable to 
repetitively lift more than 50 pounds.

The veteran testified before the Board in August 2001.  His 
testimony is summarized as follows:

The correct active service dates are from August 1979 to May 
1994.  (Transcript (T.) at page 4).  His back hurts more now 
than it did the first four years he sought treatment at the 
VA.  The last time the veteran was examined at the VA, the 
examiner paid more attention to the computer than to what he 
was saying.  When the veteran walks, his back hurts, 
especially in the wintertime.  The pain travels all the way 
down to the leg.  In the morning, he cannot put his socks on.  
He has to sit about five minutes before he can put his socks 
on.  (T. at page 7).  He can not stand up straight and put 
his pants on.  He cannot bend over to pull them on right.  
The medication he uses is Motrin.  This medication helps for 
a minute, but then after that the pain is still there.  (T. 
at page 8).

He works 12-hour shifts, three to four days per week for a 
total of 36 and 48-hour weeks.  He does not work out at the 
gym any more.  Walking and running on a hard surface, such as 
a treadmill, makes his back flare up.  He attended physical 
therapy for about four weeks.  The doctor tells him what 
exercises to do.  The veteran is unable to bend and do any 
lifting because of his back, so he has to do "relax 
exercise."  (T. at page 8).  That does not help much, but 
the pain will go away.  (T. at page 8-9).  The doctor told 
him that he has gained weight and the reason his back hurts 
is because he gained weight.  He can not exercise, like 
running or doing sit-ups or push-ups like he used to.  He 
believes his weight gain has made his back worse, but working 
makes it worse because it takes longer for the muscle to 
relax.  The pain is every day.  It gets more severe in the 
wintertime.  The pain is terrible when driving long 
distances.  (T. at page 9).

His job entails taking a hose and loading it in the trucks.  
He gets on a computer and punches it in and opens a valve and 
just loads up the trucks.  He watches it until they load.  He 
checks the rail cars coming in.  (T. at page 9).  He has 
muscle spasms going up the back of his legs sometimes.  The 
veteran thinks he probably was not having spasms during the 
last VA exam.  He experiences muscle spasms at least every 
two months.  (T. at page 10-11).  Basically, he does not feel 
too good most days.  He does the minimum at work.  He sits 
around.  They leave him a list of things to do and if he does 
not complete the list, he asks the next guy on shift to cover 
him.  (T. at page 10-11).  The guys help each other out 
because they have back pain.  The supervisor does not push.  
He gives him three to four things to do; it probably takes 
one to two hours to finish.  (T. at page 11).

The veteran does not meet all requirements of the next 
disability evaluation, but he believes that he meets most of 
them and is closer to the next higher evaluation than the 
lower.  (T. at page 11).  He can not advance to an operator 
position at work because that position would require him to 
climb columns and he can not do it.  He must stay in his 
current job where he is not required to do much lifting and 
climbing.  (T. at page 11-12).  He is unable to run and play 
with his children.  He used to go play baseball and softball 
with his younger daughter; now he does not do anything.  He 
doesn't ride a bike.  He can not ride it because it's bad on 
his legs.  (T. at page 12).  As a material handler or sorter, 
the veteran must load a funnel-like apparatus and position 
it.  He must lift hoses that weigh 10-20 pounds.  He must 
bend to lift them up and bend to put them on the rail car and 
hook them.  That is the hardest part of his job.  He works at 
his own pace.  (T. at page 13).  He definitely can not lift 
anything over 50 pounds.  (T. at page 14).

The veteran goes exclusively to VA for treatment.  He does 
not go every day to get medication or every time he has 
problems.  He does not want to be a "crybaby."  He went to 
the emergency room one time and was given a shot that worked 
in 15 minutes.  The doctor told him that he could not give 
him the shot all of the time because the medication is 
addictive.  (T. at page 17).  The veteran has to wait around 
at the hospital to get treated.  By the time he is seen, he 
may feel better.  Instead of going to the doctor, he goes 
home and goes to bed.  He may have some vodka and go to 
sleep.  (T. at page 18).  When the veteran works, he does not 
do four days straight; he works two days, then gets one day 
off, then works two more days.  (T. at page 18-19).  He gets 
five days of vacation a year.  He does not go on vacation; 
rather, he uses those days when his back is bothering him.  
He is on a set salary position.  He does not want to lose 
money.  He gets no sick leave.  He has missed about four days 
in the last six months.  (T. at page 19).  VA offered to 
retrain him in computers, which would require long periods of 
sitting.  That would irritate his back even more, so he needs 
a job where he can basically do whatever he wants to do and 
have free time.  That is the kind of job he has right now.  
(T. at page 20).

Mrs. C., a co-worker of the veteran, also testified at the 
Board hearing.  She has observed the veteran on a regular 
basis while at work.  (T. at page 14).  She teases him 
because he walks on one side with his body twisted, moaning a 
lot.  When he complains his facial expression is different 
than usual.  (T. at page 14-15).  He limps toward one side.  
He avoids putting pressure on the other side.  He looks 
tilted, but not every day.  (T. at page 15).  She thinks the 
veteran's condition has gotten worse.  According to Mrs. C, 
"As he gets grayer, he gets more crooked."  (T. at page 
16).

II.  Analysis

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for an 
increased rating for lumbosacral strain.  Accordingly, the RO 
has secured a complete record and the requirement under the 
VCAA that the RO advise the claimant of how the 
responsibilities for developing the record are to be divided, 
is moot.  The veteran has been provided with two recent VA 
examinations.  The Board notes that the veteran appears to 
question the adequacy of the February 2001 examination.  
Review of the February 2001 examination report reveals that 
all subjective findings necessary for evaluation of the 
veteran's disability were observed, recorded, and reiterated.  
Specifically, the report includes observations of the back 
pain and limited motion.  The Board finds the examination 
complete and adequate.  The RO advised the veteran of the 
rating criteria and of the results of the evaluations in the 
rating decision, the decision review officer's decision, and 
statement of the case.  These communications clearly advise 
the veteran of the evidence needed to substantiate a claim 
for an increased rating.

Increased Evaluation for Lumbosacral Strain

The veteran's lumbosacral strain was evaluated under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain).

Under Diagnostic Code 5295, slight subjective symptoms only, 
are rated as noncompensable.  Characteristic pain on motion 
warrants a 10 percent rating.  Muscle spasm on extreme motion 
and loss of lateral spine motion, unilateral in standing 
position is rated as 20 percent disabling.  Severe 
lumbosacral strain warrants a rating of 40 percent.  The 
criteria for severe lumbosacral strain are as follows: 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral position with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above symptoms with abnormal mobility 
on forced motion.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).

The Board has reviewed the veteran's subjective description 
of the disability he experiences due to his service-connected 
lumbosacral strain.  Essentially, the veteran maintains that 
this level of disability warrants a 40 percent schedular 
rating under code 5295.  While the Board finds that there is 
subjective support for the veteran's general characterization 
of his disability, the question of where his disability fits 
into the rating criteria also requires careful consideration 
of the objective evidence.  In this regard, the Board 
concludes that the VA examinations of August 2000 and 
February 2001 must be given great probative weight.  The 
veteran showed very little limitation of motion laterally in 
August 2000 and February 2001.  Although the veteran's co-
worker testified to the veteran having some occasional 
tilting, twisting, or limping, this was not found upon the 
most recent examinations.  The Board notes that while a 
physical therapy observed a left lateral shift in standing 
during a December 2000 visit, the therapist further noted 
that the shift disappeared in prone position.  Moreover, the 
veteran had a normal contour of the spine and normal gait, 
when he was examined in August 2000 and February 2001.  These 
examinations indicated no abnormal mobility or forced motion. 

The most recent X-rays of the lumbar spine were interpreted 
to be normal, showing no osteoarthritic changes.  No 
narrowing or irregularity of joint spaces was seen on the 
veteran's X-rays.  The Board notes a November 1996 X-ray was 
interpreted to show only minimal degenerative joint disease 
changes.  Therefore, the veteran appears to have no 
significant osteoarthritic changes and no irregularity of 
joint spaces.  The examining physician, in August 2000 and 
February 2001, took an extensive medical history, which 
included subjective complaints of back weakness, stiffness, 
easy fatigability, and daily back pain.  The examiner took 
all of the veteran's complaints into account, in addition to 
the objective observations, and concluded that the veteran 
had a mild to moderate degree of impairment of function.  The 
Board finds this opinion is very well supported and it stands 
unchallenged by competent medical opinion to the contrary.  
In view of the actual findings and this opinion, the Board 
does not concur with the veteran's belief that his symptom 
picture more closely resembles the criteria for a higher 
evaluation. 

The Board also cannot conclude that the disability picture as 
to the veteran's lumbosacral strain is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2001).  The record does not reflect any recent or 
frequent hospital care.  The veteran's absences from work 
were infrequent and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board finds the VA examinations and outpatient treatment 
records in this case are all consistent with a 20 percent 
evaluation.  In this circumstance, there is no approximate 
balance of positive and negative evidence concerning the 
level of disability for and against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

